DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being taught by Geringer (US Patent 5823278).
Regarding claim 1, Geringer teaches a medical device (Figure 1; as shown) including a plurality of leg portions (Figure 1; 13; specifically the leg portion would be the portion under load cell 22 in Figure 9) that lift up a main body from a floor surface and support the main body, comprising: a load detection unit that is provided between the main body and each of the leg portions (Figure 9; 22), and detects a load in a vertical direction that is received by the leg portion from the floor surface (Column 4; lines 33-42).
Regarding claim 2, Geringer teaches the leg portion includes a caster capable of moving the main body (Figure 9; 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geringer (US Patent 5823278) in view of Waters (US Patent 4669136).
Regarding claim 3, Geringer teaches the leg portion includes a caster capable of moving the main body (Figure 9; 18), and an extension and contraction unit (Figure 9; 37) that brings the caster into contact with the floor surface (Figure 9; when the break is not applied the caster is in contact with the floor surface), by extending or contracting a rod (Figure 9; 37, the portion the unit is provided between the main body and the extension and contraction unit (Figure 9; 22 is between the main body which is up above 33, and the extension and contraction unit at 37). Geringer does not specifically teach the extension and contraction unit lifts up the caster and the main body from the floor surface. Waters teaches the extension and contraction unit lifts up the caster and the main body from the floor surface (Figure 2; 15). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the brakes of Geringer to lift the casters completely off the ground as in Waters in order to give “the apparatus additional stability.” (Waters Column 5; lines 11-12).
Regarding claim 4, Geringer teaches wherein a guide that is capable of moving the extension and contraction unit in the vertical direction is provided (Figure 9; the guide is the portion around the plunger at 37, when the break is not engaged the plunger would necessarily be lifted out of engagement with the floor in order for the device to move), and in a state where the caster is in contact with the floor surface and the rod is not in contact with the floor, the extension and contraction unit is held by the guide in a state where contact of the load detection unit and the extension and contraction unit is broken (Figure 9; when the plunger 37 is not in contact with the floor, it’s connection to 22 is broken, as it no longer would provide a force on blocks 23 (see Figure 2) through top plate 13, and it does not connect to 22 except through top plate 13. Thus when it is lifted, there is no connection between the plunger and the load cell, and when it is engaged, there is a connection through top plate 13).
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geringer (US Patent 5823278) in view of Buchholz (US Patent 3713129).
Regarding claim 5, Geringer does not teach a determination unit that determines a risk of overturning of the main body based on loads measured by a plurality of the load detection unit. Buchholz teaches a determination unit that determines a risk of overturning of the main body based on loads measured by a plurality of the load detection unit (abstract, teaches utilizing a load sensor on each leg of a device in order to detect a tipping risk). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Geringer to determine a tipping risk in order to prevent “very catastrophic injuries or damages [that] have been incurred from…tipping over.” (Buchholz Column 1; lines 9-11).
Regarding claim 6, Geringer does not teach a determination unit that determines a risk of overturning of the main body based on loads measured by a plurality of the load detection unit. Buchholz teaches a determination unit that determines a risk of overturning of the main body based on loads measured by a plurality of the load detection unit (abstract, teaches utilizing a load sensor on each leg of a device in order to detect a tipping risk). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus .
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geringer (US Patent 5823278) in view of Waters (US Patent 4669136) further in view of Buchholz (US Patent 3713129).
Regarding claim 7, Geringer does not teach a determination unit that determines a risk of overturning of the main body based on loads measured by a plurality of the load detection unit. Buchholz teaches a determination unit that determines a risk of overturning of the main body based on loads measured by a plurality of the load detection unit (abstract, teaches utilizing a load sensor on each leg of a device in order to detect a tipping risk). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Geringer to determine a tipping risk in order to prevent “very catastrophic injuries or damages [that] have been incurred from…tipping over.” (Buchholz Column 1; lines 9-11).
Regarding claim 8, Geringer does not teach a determination unit that determines a risk of overturning of the main body based on loads measured by a plurality of the load detection unit. Buchholz teaches a determination unit that determines a risk of overturning of the main body based on loads measured by a plurality of the load detection unit (abstract, teaches utilizing a load sensor on each leg of a device in order to detect a tipping risk). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Geringer to determine a tipping risk in order to prevent “very catastrophic injuries or damages [that] have been incurred from…tipping over.” (Buchholz Column 1; lines 9-11).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MORGAN J MCCLURE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        1/13/2021